Citation Nr: 1757410	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-17 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for an undiagnosed illness manifested by joint pain, muscle pain, fatigue and headaches.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 2000 to July 2004.  This matter is before the Board of Veterans'Appeals (Board) on appeal from a December 2013 rating decision by the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection, and assigned a 20 percent rating, for the undiagnosed illness.  In July 2015, a Travel Board hearing was held before the undersigned; a transcript is associated with the record. In December 2015 the case was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran proposes various bases for establishing entitlement to the benefit sought.  On the one hand, it is argued that the disability more appropriately should be rated by analogy to the criteria for rating headaches (as that is the primary manifestation) than by analogy to the criteria for rating fibromyalgia (which do not include headaches).  Alternatively, it is argues that a separate rating (from that assigned based on analogy to fibromyalgia) should be assigned for the headache component as his headaches are a separate and distinct symptom not encompassed by the fibromyalgia rating criteria.  

Notably, under 38 C.F.R. § 3.317 (a)(3) for ratings based on undiagnosed illness "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  In other words, to warrant rating consideration, alleged symptoms and impairment may not be entirely subjective; they must have an objectively verifiable component.

Whether or not there are neurological signs is a question beyond the scope of lay observation; it is one of a medical nature.  The current record does not include a report of an examination adequate to address this rating question [i.e. there is insufficient evidence in the current record to support the Veteran's claim].  Accordingly, development for an examination to obtain adequate medical evidence in the matter is necessary.

The Board sought development for an adequate examination in the December 2015 remand.  A review of the record found that on March 1, 2017, the AOJ initiated a request for a VA examination.  On March 3, 2017, the AOJ attempted to contact the Veteran by phone; he did not respond (and a message was not left because he did not have voicemail).  A letter was mailed to the Veteran asking him to contact the AOJ by telephone to schedule a VA examination.  He did not respond in the 10 calendar day (from the letter date) period afforded for response.  A second attempt to contact the Veteran by telephone was made on March 7, 2017 (again, there was no answer, and voicemail was not left because the Veteran's telephone did not have such feature.  On March 21, 2017, the request for a VA examination was cancelled (based on failure to respond).  

These documented attempts to contact the Veteran do not establish that he was adequately apprised of the examination.  Because an examination to assess the Veteran's service-connected undiagnosed illness is necessary to resolve the medical questions this matter presents, another remand for such examination is necessary.  

The record suggests that the Veteran receives periodic VA treatment for his undiagnosed illness.  Records of ongoing treatment for the disability are pertinent (perhaps critical) evidence in this matter; VA records are constructively of record, and must be secured. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the records all outstanding [updated to the present] records of VA evaluations and treatment the Veteran has received for undiagnosed illness (and manifestations of joint pain, muscle pain, fatigue, and headaches), i.e., any such records not already associated with the record.

2.  After that development is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician to assess the nature and severity of the undiagnosed illness at issue.  [Notice of the examination must be by actual telephone contact (with report in the record) or in writing (mailed to his current address, and with copy to his attorney); if mail to the Veteran is returned undelivered, his attorney should be contacted to assist in locating him.  All notices should be documented in the record.]  The examiner should be provided the criteria for rating an undiagnosed illness in 38 C.F.R. § 3.317 and also the criteria for rating fibromyalgia in 38 C.F.R. § 4.71(a) Code 5025 and those for rating headaches in 38 C.F.R. § 4.124(a) Code 8100, and should note the argument provided on behalf of the Veteran at the July 2015 Travel Board hearing.  Upon review of the record, and interview and examination of the Veteran, the examiner should:

(a) Note all signs and symptoms of the service-connected undiagnosed illness, describing in detail their nature, frequency, and severity, and their impact on occupational and social functioning. 
(b)  Identify whether the symptoms noted/shown by the record are primarily musculoskeletal or neurological in nature (i.e., headaches which might warrant rating under Code 8100).
(c) Identify any signs and symptoms not encompassed in the criteria in Code 5025. 

The examiner should include rationale with all opinions.:
3.  The AOJ should then review the record, ensure that the development sought is completed, as instructed, and readjudicate the claim (specifically addressing whether the disability may more appropriately be rated by analogy to the criteria in Code 8100).  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

